Per curiam.
After plenary consideration of this matter, it is found not to satisfy the criteria for the grant of certiorari and the writ is therefore vacated.

All the Justices,concur, except Marshall, P. J., Weltner and Bell, JJ., who dissent.

Martin W. Welch, for appellant.
Hicks, Maloof & Campbell, Bruce M. Eden field, J. David Dantzler, Jr., Whelchel, Dunlap & Gignilliat, Weymon H. Forrester, Oliver & Oliver, Robert F. Oliver, William R. Oliver, for appellees.
Scoggins, Ivy, Goodman & Weiss, Charles H. Ivy, Arlene L. Coleman, Kevin P. OMahony, amicus curiae.